By way of introduction,
let me congratulate you, Sir, on your election as President
of the fifty-fourth session of the General Assembly and
wish you every success in the execution of your important
functions. I would like to use this opportunity also to
express thanks to your predecessor, Mr. Didier Opertti of
Uruguay, for his responsible work and for the efforts he has
devoted to United Nations activities throughout the year.
The Czech Republic is very pleased that after five
years the Assembly again has an opportunity to welcome
new United Nations Members — Nauru, Kiribati and
Tonga. This further expansion of the United Nations family
is evidence of its increasingly universal nature, which the
Czech Republic unequivocally supports.
This year marks an important milestone for the Czech
Republic, which this past spring became a member of the
North Atlantic Treaty Organization (NATO), together with
Hungary and Poland. Recalling Article 1 of the Washington
Treaty, which refers to the United Nations Charter and
commits its members to address international conflicts by
peaceful means, we believe that this historic first
enlargement of the Alliance following the end of the cold
war will contribute to the enhancement of stability and
security, and do so not only in our region. We support
NATO’s continued enlargement through the inclusion of
other countries, and we are convinced that this first step
will also have a motivating and mobilizing character for
them.
NATO’s new strategic concept emphasizes its broad
approach to security issues; it envisages the necessity of
not only facing military risks but also of monitoring
economic, social, environmental and political issues that
may disrupt security and stability. NATO has
demonstrated that it has both the functional mechanisms
for crisis management and the capacities to manage
humanitarian crises. However, there is an obvious need
for the Alliance’s potential to be fully utilized by an
effective cooperation with the United Nations, which has
the ability to oversee the restoration of civil
administration and infrastructure. It is this close
cooperation that underlines the fact that our commitment
to peace is as strong as our will to challenge gross
violations of human rights by military means. And, of
course, the concept of regional security in Europe cannot
be imagined without NATO’s cooperating also with the
Organization for Security and Cooperation in Europe
(OSCE), the Western European Union or the Council of
Europe.
Because development in Europe is profoundly
influenced by ever-deeper integration, the successful
completion of the long-term process of our country’s
entry into the European Union is currently the highest-
priority goal for Czech foreign policy. Having started
accession talks in the spring of last year, the Czech
Republic is promoting political dialogue with the
European Union member States and associated countries.
Through our active involvement in the Common Foreign
and Security Policy, we are assuming our share of
responsibility for development in Europe and the world,
obviously, to date, within the restrictive framework of our
status as an associated country. We attach major
importance to the social and environmental dimensions of
European integration. We are fully aware that the
importance of these dimensions will continue to increase
in order to keep up with the advancement of
globalization.
The disintegration of the bipolar world has brought
about a transition from confrontation to cooperation given
rise to efforts to create a new security architecture, and
led to integration processes, particularly on the European
continent. However, it has also brought about the
resurgence of dormant threats and the emergence of new
centres of instability. The Kosovo tragedy and other crises
have brought us closer to recognizing the importance of
the principle of the personal security of human beings and
its guarantees as a precondition of peace and security in
the world. The fact that the worst atrocities, which have
nothing in common with the civilized world, are still
46


being committed at the end of the twentieth century makes
this recognition all the more sad and alarming. In this
context, the Czech Republic would express its appreciation
and support for the work of the International Tribunal for
the Former Yugoslavia. The Czech Republic is convinced
that the international community’s efforts should result in
just punishment for all the atrocities committed.
The United Kingdom’s Secretary of State for Foreign
and Commonwealth Affairs, Robin Cook, correctly argued
here that we must counter the culture of impunity. All
criminals should be held to account. As Secretary- General
Kofi Annan said, massive and systematic violations of
human rights should not be allowed to stand, wherever they
may take place.
Kosovo will be the benchmark for the success
achieved by international institutions. Kosovo is now in a
period when it is necessary to defend peace, a period in
which to achieve political stability and democratization,
economic stabilization and a gradual development of the
region. The Czech Republic is interested in the region’s
stability in all respects. That is why it participated, in its
capacity as the currently presiding country of the Central
European Initiative, in the Stability Pact Summit meeting at
Sarajevo and why it will be working towards
democratization, economic reconstruction and security in
the region. We are, of course, fully aware that this is far
easier said than done. The obstacles on the road are
numerous and enormous.
The United Nations plays an irreplaceable role in
providing for international peace and security. The peaceful
resolution of disputes will undoubtedly continue to be one
of the main priorities of the United Nations. The Czech
Republic therefore attaches great importance to the use of
peacekeeping operations in dealing with crisis situations and
supports the efforts directed towards their greater efficiency,
particularly as regards their rapid deployment. Speed
appears to be the key aspect in many cases. However, the
United Nations must also have adequate funding to carry
out this demanding role effectively; unfortunately, its
financial resources are considerably limited at present
because of the fact that some Member States fail to honour
their financial obligations. The United Nations Interim
Administration Mission in Kosovo (UNMIK) has been
marked by these problems: the Mission was not financially
secured to the degree which would have corresponded with
the security situation at hand and with the very difficult
task of restoring the civil administration in Kosovo. On the
other hand, it was probably the most rapidly deployed
mission in the history of the United Nations.
The importance of UNMIK is shown by the fact
that, as the highest civilian authority in Kosovo, it
coordinates activities of international regional
governmental and non-governmental organizations. The
Czech Republic greatly appreciates the positive
cooperation between UNMIK and KFOR, although it is
evident that the international security forces cannot in the
long term replace civilian administration and police
forces.
A major degree of responsibility lies on the
shoulders of the United Nations, and especially on those
of the Secretary-General’s Special Representative, Mr.
Bernard Kouchner, in Kosovo. I had an opportunity to get
to know his difficult task at first hand during my visit to
Pristina a few days ago. The Secretary-General’s Special
Representative needs the full support of the international
community in his efforts, including the transformation of
the UCK into a non-military Kosovo protection corps.
The Czech Republic obviously supports all steps and
measures which may bring about the establishment of a
democratic and multi-ethnic society in Kosovo as
stipulated by the Washington North Atlantic Treaty
Organization (NATO) Summit. Unfortunately, during my
stay in Kosovo I did not come across any convincing
evidence that that vision could really be implemented in
any foreseeable future — just the contrary. The
diminishing number of Serbs in Kosovo, the continuous
threats of murder — even to very old Serbian ladies —
the rising influence of a mafia, which Mr. Kouchner told
me about, the ever-present spirit of revenge, the lack of
trained police forces, the absence of local civil
administration, the disease of corruption and rivalry
between different sectors of the Kosovo Albanians are
just some of the obstacles which have to be dealt with
decisively in order to prevent the vision of the future
from becoming nothing but a never-fulfilled dream.
I wholeheartedly agree with the Secretary-General’s
unequivocal statement that commitment to humanitarian
action must be universal if it is to be legitimate. This
means not only that our commitment to peace and
stability cannot end with the cessation of hostilities but
that we have to be seen to be objective and even-handed
towards all ethnic groups, as well as towards all regions.
I am glad to note that the recent argument that “East
Timor is not Kosovo” was quietly dropped. The
Secretary-General has said that humanity, after all, is
indivisible; we have to wholeheartedly agree with him.
The Czech Republic intends to continue its
involvement in peace operations under the leadership of
47


both the United Nations and regional organizations, as
borne out by, among other actions, the operation of Czech
units under NATO command in Bosnia and Herzegovina as
well as in Kosovo. The first Czech policemen should arrive
in Kosovo to join the UNMIK police force within the next
five days. The number of police necessary to maintain civil
order in Kosovo is now more than double the figure
originally estimated, Mr. Kouchner told me. Police officials,
not the military, are trained to investigate murders or, even
more importantly, to take measures to prevent murders or
other grave challenges to law and order. The Czech
Republic is also prepared to consider sending military
observers to the United Nations peace missions in Sierra
Leone and the Democratic Republic of the Congo and, of
course, following a recent request we received from
Australia and the agreement on the Security Council
mandate, also to East Timor.
The Czech Republic is concerned about the
developments in East Timor. We welcome the fact that
after decades, the people of East Timor were given an
opportunity to implement their right to self-determination,
and we feel very shocked that the results of the referendum
led to bloodshed and indiscriminate killings. Indonesia’s
acceptance of the United Nations military peacekeeping
forces has made us confident that the United Nations will
succeed in ensuring peace in that area.
Peace and security in crisis-ridden areas are also
closely related to humanitarian relief, which is provided as
a rule to afflicted civilian populations. A radical
deterioration in the security situation may cause a
devastating humanitarian crisis, as we have seen in Kosovo.
Here, too, there is a need to look at the possibilities of
simplifying the United Nations decision-making
mechanisms. It is disturbing that, for example, the Office of
the United Nations High Commissioner for Refugees did
not have sufficient resources and capacities to tackle the
humanitarian crisis in that region, which was due mainly to
somewhat rigid procedures.
One of the most important tasks of the international
community is undoubtedly to prevent the proliferation of
weapons of mass destruction and to eliminate them
completely. Our aim is still a world without any nuclear
weapons. With regard to the forthcoming Review
Conference of the Parties to the Treaty on the
Non-Proliferation of Nuclear Weapons (NPT), to be held in
the year 2000, the Czech Republic calls for overcoming the
stagnation in negotiations on the relevant treaties supporting
the non-proliferation of nuclear weapons and for developing
more positive attitudes, particularly on the part of nuclear
countries, which will create a more favourable atmosphere
in the disarmament process and lead to the adoption of
clear, practical and implementable nuclear disarmament
measures in the new millennium.
There is no question but that early ratification of the
START II Treaty between the United States and Russia
would help considerably to revive the disarmament
process. We consider the achievement of universal
applicability of the Treaty on the Non-Proliferation of
Nuclear Weapons (NPT) and of the Comprehensive
Nuclear-Test-Ban Treaty (CTBT) and their speedy
ratification a very urgent task. In this respect, we
particularly appreciate the CTBT ratification by France
and by the United Kingdom. The Czech Republic hopes
that the conference of CTBT countries, to be held at
Vienna in October this year, will help to accelerate
ratification in other countries.
We welcome efforts to improve the effectiveness of
the Organization for the Prohibition of Chemical
Weapons, and we continue to express our support for
early negotiation of a verification protocol to the
Convention on the Prohibition of the Development,
Production and Stockpiling of Bacteriological (Biological)
and Toxin Weapons and on Their Destruction.
Regarding conventional arms, the Czech Republic
supports all measures that contribute to greater
transparency. It consistently fulfils its obligations to notify
the relevant registers and supports the efforts for an
expansion of their procedures which would cover
additional types of weapons. The Czech Republic also
fully shares the international community’s grave concern
over illegal transfers of hand-held and light weapons, and
supports all measures required to stop such activities. In
the context of the international efforts to limit and ban the
use of anti-personnel landmines, I can inform the
Assembly with satisfaction that, following last year’s
ratification of Protocol II to the Convention on
Prohibitions or Restrictions on the Use of Certain
Conventional Weapons Which May Be Deemed to Be
Excessively Injurious or to Have Indiscriminate Effects,
the Czech Republic has completed the process of ratifying
the Ottawa Convention on the Prohibition of the Use,
Stockpiling, Production and Transfer of Anti-personnel
Mines and on Their Destruction and will soon deposit our
ratification instrument with the Secretary-General. We
support all efforts towards achieving universal
applicability of that Convention. We continue to be
involved in international activities focused on demining
and on providing help to landmine victims.
48


The Czech Republic welcomed the enlargement of the
Conference on Disarmament by another five countries, to
which I extend warm congratulations. At the same time we
express our hope that the Conference on Disarmament will
succeed in overcoming the current stagnation and will start
talks not only on a treaty banning the production of fissile
materials for military purposes but also on other topical
problems of arms control and disarmament, including
nuclear disarmament, and on security guarantees for non-
nuclear countries.
There is no doubt that this year has been a real test for
the United Nations, as well as a critical test of transnational
decision-making during crises. This test, so crucial for the
future of the United Nations, has not yet been concluded
and properly evaluated. It is not only Kosovo that has
revealed that the United Nations in its present form does
not make full use of its potential to be an irreplaceable
vehicle for achieving the goals set out in the Charter. At the
threshold of the third millennium, the Organization
therefore looks for an answer to the question of how the
international community can become a truly responsible
community and what role the United Nations will play in
this process.
In our view, the United Nations must first of all
respond to the changed substance of conflicts in today’s
world. These are not classical conflicts between States but,
in most cases, internal conflicts rather similar to civil wars.
The United Nations and the international community in
general face the need to clearly define the relationship
between national sovereignty and the protection of human
rights and ultimately to engage in a discussion on how they
should support sensible civilian Governments that keep
armed forces under control. In this context, we should
clearly focus on the Secretary-General’s argument about
individual sovereignty and the right of every individual to
control his or her own destiny.
Secondly, the urgency of a radical acceleration of the
process of United Nations reform, particularly reform of the
Security Council, is becoming increasingly evident. The
Czech Republic fully supports the Secretary-General’s
reform efforts, and I would like to share the optimism
concerning early substantial progress in reform negotiations
which Mr. Annan expressed to me during our talks in
Prague last July. I have to admit that we consider the
results of this year’s negotiations, especially those on
Security Council reform, to be inadequate. This, of course,
corresponds to the role of the United Nations during the
initial stages of the Kosovo conflict. The composition of the
Security Council requires change. The Czech Republic
believes that the number of both permanent and non-
permanent members of the Security Council needs to be
increased, while representation of developing countries
has to be strengthened.
Thirdly, conflict-prevention mechanisms need to be
created, and attention should be devoted to questions such
as discrimination, poverty, access to raw materials and the
arms trade. The arms trade does not include only
extensive, elaborate weapons systems. It is the excessive
accumulation of hand-held and other small arms which
above all requires our tough response, because these
personal weapons play a key role in most conflicts. I
would like to express my full support for the call by the
United Kingdom Foreign Secretary, Robin Cook, to halt
the illegal trade in small arms. Cooperation with regional
organizations such as the Organization for Security and
Cooperation in Europe and the Organization of African
Unity, which may be more successful in dealing with
conflicts, should also play a role in preventing conflicts.
I very much welcome the Secretary-General’s emphasis
here on moving from a culture of reaction to a culture of
prevention.
Fourthly, the role of the United Nations in the area
of human rights and as part of a broader concept of
human security should be considerably intensified. We
welcomed the Secretary-General’s personal statement in
his address at this year’s session of the Commission on
Human Rights, in which he said, “I have made human
rights a priority in every United Nations programme”.
This, it seems to me, accurately reflects the importance
which the United Nations should give human rights issues
in the future. The United Nations should ensure that the
universal nature of human rights is accepted and projected
as a leading principle for the conduct of the international
community. By our joint efforts we should guarantee a
dignified and complete life for every individual in the
next millennium. It is unacceptable at the threshold of the
new millennium to claim that human rights are relative
and that their violation by sovereign States on their own
territory is solely their internal affair and as such may not
be a subject of interest to other members of the
international community. If the United Nations were
unable publicly to defend the existence of human rights,
it would be unable to defend its own existence.
At the same time, let us not forget the Secretary-
General’s warning about the need to ensure universal
legitimacy, which he issued in connection with the
bombing campaign against Yugoslavia. Incidentally, the
new Czech Government has adopted a foreign policy
49


concept which regards human rights as one of its main
pillars and which at the same time stresses the desirability
of United Nations mandates for peace-enforcing operations.
Fifthly, it is in the vital interest of the United Nations
for the world to step into the twenty-first century under the
rule of law in international relations. The situation in the
former Yugoslavia, including developments in Kosovo,
clearly shows the extremely important role already played
today by international judicial bodies in enhancing the
prestige of international law and its gradual integration into
the political decision-making processes. The implementation
of international law by the United Nations international
judicial bodies has considerable positive influence on how
global public opinion perceives the United Nations itself.
Let me now touch briefly on one more serious
problem. Recent earthquakes in Turkey, Greece and Taiwan
have underlined the need for the world to be prepared to
provide coordinated help to an area hit by a massive natural
disaster. This experience should, in our view, lead to the
further strengthening and deepening of the idea already
presented some time ago, namely, the idea of the “White
Helmets”. The challenge is to extend “White Helmets“ into
regular international rescue forces under United Nations
leadership, capable of coordinated action on the spot —
naturally, with the consent of the countries receiving such
assistance. The ultimate goal could be the formation of rapid-
response international forces, formed of national
contingents and permanently available, well-equipped expert
groups which could be dispatched to the stricken area in a
matter of minutes or hours.
In conclusion, let us remind ourselves once again that
the future of the United Nations is primarily a matter of the
political will of its Member States. Finding answers to the
questions which have been raised at this year’s session of
the General Assembly is therefore not only up to the United
Nations, but up to the entire international community. The
Millennium Assembly should give us a major opportunity
for finding answers to these questions. I also hope that the
Millennium Assembly will contribute decisively to the
acceleration of work on the United Nations reforms, the
need for which was so clearly highlighted by the Kosovo
crisis. I am sure that the recovery of the commitment to
multilateralism and to the leading United Nations role in the
struggle to uphold basic Charter values, such as democracy,
human rights and the rule of law, is now in sight.
My traditionally cautious optimism was, I admit,
slightly strengthened in this respect by listening here to
some politicians representing countries with far more
resources than the Czech Republic has at its disposal. Our
resources are, unfortunately, fairly limited. Nevertheless,
we will continue to support the United Nations and, as I
have said, to participate in its missions to pour millions
of dollars into humanitarian and development aid, and so
on. The point I wish to make clear in this speech, even so
late in the evening, is that we will always be ready to
help.


